EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Deibert on February 10, 2022.

The application has been amended as follows: 

Delete claim 1 and insert new claim 1 as follows:

--1.	A hard surface cleaning composition, comprising:

a)	1.5 to 3 wt% of carbon dioxide;

b)	3 to 9 wt% of an ionic acrylic based rheology modifier comprising at least one of an alkali swellable emulsion polymer and a hydrophobically-modified alkali swellable
emulsion polymer;

c)	0.5 to 2 wt% of a pH adjuster;

d)	0.5 to 5 wt% of a surfactant selected from the group consisting of a nonionic surfactant, a cationic surfactant, a zwitterionic surfactant, and mixtures thereof;

e)	0.5 to 1.5 wt% of at least one of an alkyl benzene sulfonic acid and an alkyl
benzene sulfonic acid salt;

f)	0.5 to 2 wt% of a water-miscible solvent; 

g)	a pH color indicator; and

h)	50 to 97 wt% of water;

wherein the pH of the hard surface cleaning composition is 3.5 to 6.0.--

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761